Title: From Thomas Jefferson to the North Carolina Board of War, 23 September 1780
From: Jefferson, Thomas
To: North Carolina Board of War



Gentlemen
Richmond September 23rd. 1780.

I am sorry that it is utterly out of our Power to furnish a single stand of Arms for the Use of your Troops. After making reasonable Deductions we have right to expect, that 5000 or 5,500 Regulars and Militia will march from this State to yours in the Course of this and the ensuing Month; for these we have but 3000 Stand of Arms. I have apprised Congress and General Washington of this and written pressingly for Supplies, and intimated what must certainly take place, a Countermand of Half the Troops, unless we can receive Arms for them. Our State Stores of Ammunition we still are as we have been making up and sending on to you with all possible Dispatch. We have received no Supplies of these Articles as yet from Congress. It is with real pain therefore that instead of assisting you with Arms for your Troops I am obliged to hold up to you a Prospect of even shortening our Reinforcements of Men to the Southern Army for want of Arms.
I am with every Sentiment of Esteem and respect Gentlemen Your most obedient & most huml Servt.,

Th: Jefferson

